         Case 2:20-cv-02569-KHV-GEB Document 1 Filed 11/11/20 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

KDG, LLC                                         )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               ) Case No.
                                                 )
OWNERS INSURANCE COMPANY                         )
                                                 )
                              Defendant.         )

              DEFENDANT OWNERS INSURANCE CO.’S NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§1332, 1441 and 1446, defendant Owners Insurance Company

(“Owners”) hereby removes the action filed by the above-referenced Plaintiff, now pending in

the District Court of Wyandotte County, Kansas with Case No. 2020-cv-000446. As grounds for

removal, Owners states the following:


         1.        On July 29, 2020, Plaintiff filed a breach of contract petition in the District Court

of Wyandotte County, Kansas naming Owners as defendant. The Petition seeks actual damages,

pre-and post-judgment interest, reasonable attorney’s fees, and court costs. A true and correct

copy of said the Petition is attached hereto as Exhibit 1.

         2.        On or about August 19, 2020, Owners was served a copy of the Petition and

summons.

         3.        On September 23, 2020, Owners filed a timely answer to the Petition.

         4.        The United States District Court has original jurisdiction over this civil action and

removal of this action to the United States District Court for the District of Kansas is proper

under 28 U.S.C. §§1332(a) and 1441, because complete diversity exists between the parties and

the amount in controversy requirement is satisfied. Specifically:



{2567/0739: 00447262.DOCX.}                          1
         Case 2:20-cv-02569-KHV-GEB Document 1 Filed 11/11/20 Page 2 of 4




              a. Plaintiff is a Missouri limited liability company. [Ex. 1, ¶1.] The owners of

                   Plaintiff are Kevin Kearns and Patrick Kearns, who are residents of Missouri and

                   Kansas, respectively. [Ex. 2, ¶¶1-2.] Thus, pursuant to 28 U.S.C. §1332(c),

                   Plaintiff is a resident of Missouri and Kansas. See Birdsong v. Westglen

                   Endoscopy Center, L.L.C., 176 F.Supp.2d 1245, 1248 (D. Kan. 2001)

                   (recognizing an LLC is a citizen, for purposes of diversity, of each state where its

                   members are citizens); see also Conagra Foods, Inc. v. Americold Logistics, LLC,

                   776 F.3d 1175, 1180 (10th Cir. 2015) (finding that Supreme Court precedent

                   dictates that “the citizenship of any non-corporate artificial entity is determined

                   by considering all of the entity’s members”).

              b. Owners is a Michigan corporation with its principal place of business in Lansing,

                   Michigan. Thus, pursuant to 28 U.S.C. §1332(c), Owners is a resident of

                   Michigan.

              c. Plaintiff seeks damages greater than $75,000. [Ex. 3, ¶1.]

         5.        Because the Petition on its face did not provide necessary federal jurisdictional

allegations, Owners was unable to remove the Petition prior to filing its answer. Since then,

however, Owners propounded discovery to ascertain the amount in controversy and the name

and residency of each of Plaintiff’s members.

         6.        On October 28, 2020, Plaintiff mailed its discovery responses to counsel for

Owners, who received the discovery responses on or about Friday, October 30, 2020.

         7.        This Notice of Removal has been filed within thirty (30) days of receipt by

Owners of Plaintiff’s discovery responses that evidenced this matter is removable. Therefore,

this Notice of Removal has been timely filed pursuant to 28 U.S.C. §1446(b)(3).



{2567/0739: 00447262.DOCX.}                         2
          Case 2:20-cv-02569-KHV-GEB Document 1 Filed 11/11/20 Page 3 of 4




          8.       Promptly after the filing of this Notice, Owners will file a Notice of Filing of

Notice of Removal, attaching to it a copy of this Notice of Removal, along with its attachments,

with the Clerk of the District Court of Wyandotte County, Kansas. Owners will also serve the

Notice of Filing Notice of Removal, along with its attachments, upon counsel for Plaintiff in this

matter.

          9.       Owners is also filing with this Notice a copy of all process, pleadings, and orders

relevant to this matter. A true and correct copy of these filings (except a copy of the petition,

which is attached hereto as Exhibit 1) is attached hereto as Exhibit 4.

          10.      Owners hereby demands a trial by jury on any and all issues and claims triable to

a jury.


          WHEREFORE, defendant Owners Insurance Company gives notice that the action

referred to herein is removed from the District Court of Wyandotte County, Kansas, to the

United States District Court for the District Court of Kansas for the exercise of jurisdiction over

the matter as though it had originally been instituted in this Court.


          DATED: November 11, 2020

                                                        Respectfully Submitted,

                                                        SHAFFER LOMBARDO SHURIN, PC

                                                        /s/ Michael F. Barzee
                                                        Richard F. Lombardo         KS#22326
                                                        Michael F. Barzee           KS#27217
                                                        2001 Wyandotte Street
                                                        Kansas City, Missouri 64108
                                                        816-931-0500
                                                        816-931-5775 (fax)
                                                        rlombardo@sls-law.com
                                                        mbarzee@sls-law.com
                                                        ATTORNEYS FOR DEFENDANT
                                                        OWNERS INSURANCE CO.

{2567/0739: 00447262.DOCX.}                         3
         Case 2:20-cv-02569-KHV-GEB Document 1 Filed 11/11/20 Page 4 of 4




                               CERTIFICATE OF SERVICE


         NOW ON THIS 11th day of November 2020, the undersigned certifies that the above

notice and attachments thereto were served upon the following counsel by electronic mail:


J. Michael Grier
Christopher K. Snow
WARDEN GRIER, LLP
3515 W. 75th St., Suite 102
Prairie Village, KS 66208
816-877-8104
816-877-8179 (fax)
mgrier@wardengrier.com
csnow@wardengrier.com
ATTORNEYS FOR PLAINTIFF
KDG, LLC

                                                   /s/ Michael F. Barzee




{2567/0739: 00447262.DOCX.}                    4
